Exhibit 10.1
 
AMENDMENT NO. 2
 
TO NOTE EXCHANGE AND OPTION AGREEMENT


 
This AMENDMENT NO. 1 to the NOTE EXCHANGE AND OPTION AGREEMENT is entered into
as of September 30, 2009 (this “Amendment”) by and among KEYWIN HOLDINGS
LIMITED, a British Virgin Islands company (“Keywin”), and NETWORK CN INC., a
Delaware corporation (the “Company”).  Each of the parties hereto are referred
to as a “Party” and collectively as the “Parties.”  Capitalized terms used, but
not otherwise defined, herein have the meanings ascribed to such terms in the
Original Agreement (as defined below).
 
BACKGROUND
 
The Parties entered into a Note Exchange and Option Agreement, dated as of April
2, 2009, as amended by Amendment No. 1 to Note Exchange and Option Agreement,
dated as of July 1, 2009 (together, the “Original Agreement”), pursuant to which
the Company (a) issued 307,035,463 shares of its common stock, par value $0.001
per share in exchange for certain notes payable by the Company held by Keywin
and (b) agreed to grant Keywin an option (the “Option”) to purchase from the
Company an aggregate of 122,814,185 shares of the Common Stock for an aggregate
purchase price of $2,000,000, exercisable within 6 months after April 2,
2009.  The Parties now desire to enter into this Amendment to modify the terms
of the Original Agreement as more specifically set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
1.         Amendment to Exercise Period: Subsection (a) of Section 2, of the
Original Agreement is deleted in its entirety and in lieu thereof the following
provision is inserted:
 
(a)          For a nine (9) month period commencing on the Closing Date (the
“Exercise Period”), the Noteholder shall have the right to purchase from the
Company an aggregate of 122,814,185 shares of the Common Stock for an aggregate
purchase price of $2,000,000 (the “Purchase Price”).  The Option may be
exercised by the Noteholder at any time during the Exercise Period by giving
written notice to the Company.


2.         Agreement.  In all other respects, the Original Agreement shall
remain in full force and effect.
 
3.         Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.
 

 
NETWORK CN INC.
         
By
/s/ Godfrey Hui  
Name: Godfrey Hui
 
Title: Director and Deputy CEO
             
KEYWIN HOLDINGS LIMITED
         
By
/s/ Earnest Leung  
Name: Earnest Leung
 
Title: Director

 
 
 
 
Amendment No. 2 Note Exchange and Option Agreement

--------------------------------------------------------------------------------

 
 